Filed 10/26/20 P. v. Glavish CA2/5
 Opinion following transfer from Supreme Court
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
 not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
 has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 THE PEOPLE,                                                   B287131

      Plaintiff and                                            (Los Angeles County
 Respondent,                                                   Super. Ct. No. PA082516)

          v.

 MICHAEL GLAVISH,

      Defendant and
 Appellant.


      APPEAL from an order of the Superior Court of Los
 Angeles County, David Walgren, Judge. Affirmed in part,
 vacated in part, with directions.
      David W. Beaudreau, under appointment by the Court
 of Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Gerald A. Engler,
 Chief Assistant Attorney General, Lance E. Winters, Senior
Assistant Attorney General, Paul M. Roadarmel, Jr.,
Supervising Deputy Attorney General, Kristen J. Inberg,
Deputy Attorney General, for Plaintiff and Respondent.
                __________________________

      In May 2015, defendant and appellant Michael Glavish
was sentenced to 14 years six months in state prison,
execution suspended, and granted three years of formal
probation. In October 2017, following a contested hearing,
the trial court terminated probation and ordered execution of
the previously-imposed prison sentence.
      In our prior opinion, we rejected Glavish’s argument
that he was entitled to retroactive relief under Senate Bill
No. 180 (2017–2018 Reg. Sess.) (Senate Bill 180), because
the order granting Glavish probation constituted a final
judgment of conviction, and became final in 2015. (People v.
Glavish (Sept. 24, 2018, B287131) [nonpub. opn.] (Glavish).)
We concluded that, to be entitled to retroactive relief,
Glavish’s case must have still been pending when Senate
Bill 180 became effective on January 1, 2018. (Ibid.) We
further concluded that Glavish was entitled to additional
custody and conduct credits. (Ibid.)
       Glavish petitioned for review, which the Supreme
Court granted. On May 27, 2020, the court transferred the
matter back to this court with directions to vacate our
decision in Glavish, and reconsider the cause in light of its
decision in People v. McKenzie (2020) 9 Cal. 5th 40
(McKenzie).




                             2
       We vacated our original decision in compliance with
the Supreme Court’s direction. In his supplemental brief
following transfer back to this court, Glavish argues that he
is entitled to the retroactive application of all ameliorative
statutory amendments that have become effective while his
case has been pending, including Senate Bill 180 and Senate
Bill No. 136 (2019–2020 Reg. Sess.) (Senate Bill 136). The
People argue that Glavish is barred from relief because the
judgment of conviction in his case was final before either bill
became effective.
       Having reconsidered the matter in light of McKenzie,
we conclude that Senate Bill 180 and Senate Bill 136 apply
retroactively to Glavish. We also conclude, as we did in our
prior opinion, that the record reflects that Glavish was in
custody between September 11, 2015, and September 14,
2015, and is entitled to additional presentence credit. The
sentence is vacated, and the matter remanded for
resentencing.

                PROCEDURAL HISTORY

     On May 20, 2015, defendant and appellant Michael
Glavish pleaded no contest to transporting
methamphetamine for sale (Health & Saf. Code, § 11379,
subd. (a) [count 1]),1 possessing heroin for sale (§ 11351
[count 2]), possessing methamphetamine for sale (§ 11378

     1 All future statutory references are to the Health and
Safety Code unless otherwise indicated.



                               3
[count 3]), transporting heroin for sale (§ 11352, subd. (a)
[count 4]), misdemeanor driving under the influence (Veh.
Code, § 23152, subd. (e) [count 5]), and two counts of
misdemeanor obstructing a peace officer (Pen. Code, § 148,
subd. (a)(1) [counts 6 & 7]). With respect to count 5, Glavish
admitted the allegation that he refused to submit to a
chemical test. (Veh. Code, § 23612.) He further admitted
that he had suffered a prior conviction within the meaning of
section 11370.2, subdivision (a), for violation of section
11379, and served three prior prison terms under Penal
Code section 667.5, subdivision (b).
       The trial court sentenced Glavish to 11 years in prison
in count 4, consisting of the upper term of 5 years, plus 3
years for the section 11370.2, subdivision (a) enhancement,
and an additional 3 years pursuant to Penal Code section
667.5, subdivision (b). Glavish received three consecutive
terms of one year each in counts 1, 6, and 7, plus six months
in count 5, for a total sentence of 14 years six months. The
trial court suspended execution of sentence and placed
Glavish on formal probation for three years.
       On October 11, 2017, Senate Bill 180 was signed by
the Governor. The bill later took effect on January 1, 2018.
       On October 25, 2017, the trial court revoked probation
following a contested hearing, and ordered Glavish to serve
the previously pronounced sentence of 14 years 6 months in
state prison.
       Glavish appealed to this court on December 22, 2017,
contending that the three-year term imposed under section




                              4
11370.2, subdivision (a) must be stricken because his prior
conviction for violation of section 11379 no longer constituted
a qualifying conviction for purposes of the statute, following
the enactment of Senate Bill 180. He further contended that
the trial court miscalculated his custody and conduct credits.
       On September 24, 2018, we issued our opinion in
Glavish. We held that Glavish was not entitled to
retroactive relief under Senate Bill 180, because the order
granting probation constituted a final judgment of
conviction, and became final in 2015, when the time period
for Glavish to appeal the order granting probation expired.
To be entitled to relief, Glavish’s case must have been
pending when Senate Bill 180 became effective on January
1, 2018. We ordered the abstract of judgment modified to
reflect that Glavish was entitled to additional presentence
custody credits, but otherwise affirmed the judgment.
       Glavish filed a petition for review on October 25, 2018,
which our Supreme Court granted on December 19, 2018,
pending its disposition of People v. McKenzie, S251333.
       On January 1, 2020, Senate Bill 136 took effect.
       On February 27, 2020, the Supreme Court issued its
decision in McKenzie, supra, 9 Cal. 5th 40. On May 27, 2018,
the Supreme Court transferred the matter back to this court
with directions to vacate our decision in Glavish and to
reconsider the cause in light of McKenzie.




                              5
                       DISCUSSION2

Retroactive Applicability of Senate Bills 180 and 136

      Senate Bill 180, which became effective on January 1,
2018, narrows the scope of the three-year enhancement
under former section 11370.2, subdivision (a) to apply only to
prior convictions for narcotics sales involving a minor in
violation of section 11380. (§ 11370.2, subd. (a).) Prior to the
enactment of the bill, the three-year enhancement under
section 11370.2, subdivision (a) applied to 11 enumerated
offenses, including Glavish’s prior conviction for violation of
section 11379. (Former § 11370.2, subd. (a).) Senate Bill
180’s amendments to section 11370.2 have been held to
apply retroactively to all cases that were not yet final when
the legislation took effect. (People v. Millan (2018) 20
Cal. App. 5th 450, 455–456.)
      Senate Bill 136, which became effective on January 1,
2020, narrowed the scope of the one-year enhancement for
prior prison terms under Penal Code section 667.5, former
subdivision (b), to apply only if the prior prison term was
served for a sexually violent offense, as defined in the
statute. (Pen. Code, § 667.5, subd. (b).) Glavish’s prior
felony drug convictions were for violations of sections
11379.6, subdivision (a) and 11378; he was not convicted for

     2 Because Glavish alleges only sentencing errors, the
facts underlying his convictions are unnecessary to the
appeal and we do not include them here.



                               6
a sexually violent offense and therefore is not subject to the
enhancements under the new amendment. Senate Bill 136’s
amendments to Penal Code, section 667.5, subdivision (b),
also apply retroactively to all cases not yet final on its
effective date. (People v. Lopez (2019) 42 Cal. App. 5th 337,
341–342.)
      The People do not contest that, if Glavish’s conviction
was not final at the time that Senate Bills 180 and 136
became effective, he is eligible for relief under the
amendments effected by these Senate bills. The only issue
before us is whether his case was final at the time the
amendments came into effect. After reconsidering the issue
in light of McKenzie, we conclude that Glavish’s case was not
final when Senate Bills 180 and 136 became effective, and
that he is therefore entitled to relief.

     People v. McKenzie

      In McKenzie, our Supreme Court addressed “whether a
convicted defendant who is placed on probation after
imposition of sentence is suspended, and who does not timely
appeal from the order granting probation, may take
advantage of ameliorative statutory amendments that take
effect during a later appeal from a judgment revoking
probation and imposing sentence.” (McKenzie, supra, 9
Cal. 5th 40, 43). Like Glavish, McKenzie argued that the
amendments effected by Senate Bill 180 applied to him
retroactively, although he had not appealed the trial court’s




                              7
order granting probation. Unlike Glavish, in McKenzie’s
case, the trial court had suspended imposition of sentence,
not execution of sentence. The Court of Appeal held that the
amendments applied to McKenzie because his case was not
yet final when they became effective, and the Supreme Court
affirmed.
       The McKenzie court discussed the seminal case, In re
Estrada (1965) 63 Cal. 2d 740 (Estrada), which first set forth
the rule that, absent a clear indication from the Legislature
to the contrary, it is presumed that the Legislature intended
ameliorative statutory amendments to “‘apply to every case
to which [they] constitutionally could apply.’” (McKenzie,
supra, 9 Cal.5th at p. 44, quoting Estrada, supra, at p. 745.)
Estrada reasoned that “‘[w]hen the Legislature amends a
statute so as to lessen the punishment[,] it has obviously
expressly determined that its former penalty was too severe
and that a lighter punishment is proper as punishment for
the commission of the prohibited act. . . . The amendatory
act imposing the lighter punishment can be applied
constitutionally to acts committed before its passage
provided the judgment convicting the defendant of the act is
not final. This intent seems obvious, because to hold
otherwise would be to conclude that the Legislature was
motivated by a desire for vengeance, a conclusion not
permitted in view of modern theories of penology. . . . [¶]
. . . “A legislative mitigation of the penalty for a particular
crime represents a legislative judgment that the lesser
penalty or the different treatment is sufficient to meet the




                              8
legitimate ends of the criminal law. Nothing is to be gained
by imposing the more severe penalty after such a
pronouncement; the excess in punishment can, by
hypothesis, serve no purpose other than to satisfy a desire
for vengeance.”’ ([Estrada, supra,] at pp. 744–745.)”
(McKenzie, supra, at pp. 44–45.)
      McKenzie explained that, although Estrada applied to
amendments that reduced penal sanctions, the same
principles had later been applied to amendments that
completely eliminated sanctions, like the amendments to
section 11370.2, subdivision (a). (McKenzie, supra, 9 Cal.5th
at p. 45.) McKenzie emphasized that, with respect to
retroactivity, “‘[t]he key date is the date of final judgment. If
the amendatory statute lessening punishment becomes
effective prior to the date the judgment of conviction
becomes final then . . . it, and not the old statute in effect
when the prohibited act was committed, applies.’” (Id. at
p. 44, citing Estrada, supra, 63 Cal.2d at p. 744.)
      The Supreme Court concluded that “when the revisions
to section 11370.2 took effect, [McKenzie’s] ‘“criminal
proceeding . . . ha[d] not yet reached final disposition in the
highest court authorized to review it.”’ [Citations.] On that
date, ‘the time for petitioning for a writ of certiorari in the
United States Supreme Court [had not] passed’ [citation]; as
earlier set forth, the Governor signed the bill containing the
revisions before [McKenzie] even petitioned this court for
review of the judgment imposing a prison sentence, and
when the bill took effect on January 1, 2018, [McKenzie]’s




                               9
appeal of his sentence was pending in the Court of Appeal
pursuant to our December 2017 order granting review and
remanding the case for reconsideration in light of the
revisions. Thus, the prosecution had not been ‘reduced to
final judgment at the time’ the revisions took effect.
(Estrada, supra, 63 Cal.2d at p. 746.)” (McKenzie, supra, 9
Cal.5th at p. 45.)
       The McKenzie court rejected the People’s argument
that the order granting probation was a final judgment and
the “relevant cut-off point under Estrada for applying
ameliorative amendments is the date the ‘judgment of
conviction becomes final.’ (Estrada, supra, 63 Cal.2d at
p. 744.)” (McKenzie, supra, 9 Cal.5th at p. 46.) The People’s
argument was based on Penal Code 1237, subdivision (a)’s
provision that “a defendant may appeal ‘from a final
judgment of conviction’ and that ‘an order granting
probation . . . shall be deemed to be a final judgment within
the meaning of this section.’” (Ibid.) The court explained,
“the People err by assuming that when we used the phrase
‘judgment of conviction’ in Estrada, supra, 63 Cal.2d at page
744, we were referring only to ‘underlying’ convictions and
enhancement findings, exclusive of sentence. In criminal
actions, the terms ‘judgment’ and ‘“sentence”’ are generally
considered ‘synonymous’ [citation], and there is no ‘judgment
of conviction’ without a sentence [citation].” (McKenzie,
supra, at p. 46.) Under Estrada, ameliorative amendments
apply “in ‘“any [criminal] proceeding [that], at the time of the
supervening legislation, has not yet reached final disposition




                              10
in the highest court authorized to review it.”’” (McKenzie,
supra, at p. 46, quoting People v. Rossi (1976) 18 Cal. 3d 295,
304.)
       The Supreme Court emphasized that its conclusion in
McKenzie was consistent with its prior opinion in People v.
Chavez (2018) 4 Cal. 5th 771 (Chavez). (McKenzie, supra, 9
Cal.5th at p. 46.) In Chavez, the defendant requested that
the trial court dismiss his case pursuant to Penal Code
section 1385 and expunge his record. (McKenzie, supra, at
p. 46.) The court denied the request because Chavez’s
probation had ended four years prior, and there was no
longer a case to dismiss. (Ibid.) “In the course of so holding,
[the Supreme Court] noted that ‘[u]nder well-established
case law, a court may exercise its dismissal power under
[Penal Code] section 1385 at any time before judgment is
pronounced—but not after judgment is final.’ (Chavez,
supra, 4 Cal.5th at p. 777.) At the same time, however, we
expressly rejected the argument that in such cases, the
‘criminal action terminates’ when ‘the court orders a grant of
probation.’ (Id. at p. 785.) We therefore concluded that
Penal Code section 1385’s dismissal ‘power may be exercised
until judgment is pronounced or when the power to
pronounce judgment runs out.’ (Chavez, at p. 777.) As
particularly relevant here, we explained that the ‘criminal
action’—and thus the trial court’s jurisdiction to impose a
final judgment—‘continues into and throughout the period of
probation’ and expires only ‘when th[e] [probation] period
ends.’ (Id. at p. 784.)” (McKenzie, supra, at pp. 46–47.)




                              11
       The Supreme Court was not “persuaded by the People’s
argument that probationers who do not file a timely appeal
from an order granting probation ‘cannot challenge the order
or the underlying determination of guilt through a later
appeal.’” (McKenzie, supra, 9 Cal.5th at p. 50.) The court
explained: “The legal principle associated with this
argument provides that when a court suspends imposition of
sentence and grants probation, the defendant’s failure to
appeal from the order granting probation generally ‘estops’
the defendant ‘from claiming error with respect to matters
occurring before that order,’ but not as to ‘proceedings in
connection with the revocation of probation and sentencing.’
[Citation.] In other words, it ‘merely forecloses action based
on errors committed at the trial.’ [Citation.] Here,
defendant does not claim that an ‘error[ ]’ occurred ‘at the
trial’ [citation] ‘before’ the court ordered probation [citation].
Instead, he raises an issue relating to the subsequent
‘revocation of probation and sentencing’ [citation], based on
an event—the amendment of section 11370.2—that occurred
long after the court ordered probation and the time for direct
appeal lapsed. Thus, defendant could not have raised this
issue during a direct appeal from the probation order.
Under these circumstances, defendant’s failure to file such a
direct appeal does not preclude him from taking advantage
of ameliorative amendments that took effect while he was
appealing from the subsequent revocation of his probation
and imposition of sentence. [Citation.]” (McKenzie, supra, 9
Cal.5th at p. 50.)




                               12
     Analysis

       The People argue that Glavish’s case is readily
distinguishable from McKenzie, because in McKenzie the
trial court stayed imposition of sentence, whereas here,
sentence was imposed, and execution was suspended. The
People argue that in McKenzie’s case, there was no
judgment because no sentence had been imposed. In
contrast, “[w]here[, as here,] a sentence has actually been
imposed but its execution suspended, [t]he revocation of the
suspension of execution of the judgment brings the former
judgment into full force and effect. If a trial court previously
had imposed sentence, it must order that exact sentence into
effect.’ [Citation.]” The People reason that where a sentence
has been imposed, there is a judgment of conviction, which
bars a defendant from seeking the benefits of a later-enacted
ameliorative statute. Because Glavish failed to appeal the
order granting probation in 2015, the case became final 60
days later,3 and was not pending when Senate Bills 180 and
136 became effective.
       Recently, our colleagues in the Sixth Appellate District,
addressed this very issue in a case involving the retroactive
applicability of Senate Bill No. 620 (Reg. Sess. 2017–2018)



     3 A defendant must file a notice of appeal from a
probation order within 60 days of the order. (People v.
Ramirez (2008) 159 Cal. App. 4th 1412, 1420–1421; see Cal.
Rules of Court, rule 8.308(a).)



                              13
(Senate Bill 620),4 and held that the logic of McKenzie
applied in a case where the trial court had imposed sentence
but suspended execution. (People v. Contreraz (2020) 53
Cal. App. 5th 965, 970–971 (Contreraz).) The Sixth District
observed the McKenzie court’s heavy reliance on its opinion
in Chavez, and looked to Chavez for guidance on the issue. It
noted that, “[i]n reaching its decision, the California
Supreme Court considered when a final judgment is
pronounced in cases where a trial court grants probation.
(Chavez, supra, 4 Cal.5th at p. 777.) The court explained
that, ‘[g]oing as far back as Stephens v. Toomey (1959) 51
Cal. 2d 864, we have explained that neither form[ ] of
probation—suspension of the imposition of sentence or
suspension of the execution of sentence—results in a final
judgment.’ (Id. at p. 781.) ‘In a case where a court suspends
imposition of sentence, it pronounces no judgment at all, and
a defendant is placed on probation with “no judgment
pending against [him or her].” [Citation.] In the case where
the court suspends execution of sentence, the sentence
constitutes “a judgment provisional or conditional in nature.”
[Citation.] The finality of the sentence “depends on the
outcome of the probationary proceeding” and “is not a final
judgment” at the imposition of sentence and order to


     4Senate Bill 620 amended Penal Code sections
12022.5, subdivision (c) and 12022.53, subdivision (h) to
permit a trial court to exercise its discretion to strike firearm
enhancements imposed pursuant to Penal Code sections
12022.5 and 12022.53 in the interests of justice.



                               14
probation.’ (Ibid.) There is no final judgment in either of
these situations because ‘[d]uring the probation period, the
court retains the power to revoke probation and sentence the
defendant to imprisonment’ under sections 1203.2 and
1203.3. (Chavez, supra, at p. 782.) ‘[T]he court’s power to
punish the defendant, including by imposing imprisonment,
continues during the period of probation.’ (Ibid.)”
(Contreraz, supra, at p. 971.)
       The Sixth District concluded that Contreraz was
eligible for relief under Senate Bill 620. It reasoned that
“Contreraz was ordered to probation in September 2017, and
Sen. Bill 160 took effect on January 1, 2018, ‘after the court
ordered probation and the time for direct appeal lapsed.’
(McKenzie, supra, 9 Cal.5th at p. 50.) Contreraz could not
have argued on direct appeal that the trial court would, in
the future, have the discretion to strike or dismiss the
firearm enhancement imposed under section 12022.5.”
(Contreraz, supra, 53 Cal.App.5th at p. 971.)
       In People v. Diaz Martinez (2020) 54 Cal. App. 5th 885
(Diaz Martinez), our colleagues in Division Six of the Second
District of the Court of Appeal recently held that the
ameliorative benefits of Senate Bill 136 applied retroactively
to an order revoking a sentence of mandatory supervision
imposed as part of a split sentence under the Criminal
Justice Realignment Act. (Id. at p. 889.) Likening
mandatory supervision to a period of probation, the Diaz
Martinez court stated “a split sentence consisting of a county
jail term followed by a period of mandatory supervision does




                             15
not automatically become a final judgement of conviction for
purposes of Estrada retroactivity when the time to appeal
from the imposition of that sentence expires. Where, as
here, the trial court subsequently revokes supervision and
the Legislature enacts an ameliorative statute prior to or
during the pendency of an appeal from the revocation order,
the defendant is entitled to seek relief under the new law.”
(Id. at p. 889.) Relying on Chavez, the Diaz Martinez court
rejected the People’s effort to distinguish McKenzie as they
do here: “That McKenzie considered a case where imposition
of sentence was suspended, while mandatory supervision
involves suspension of the execution of sentence, does not
change our conclusion.” (Id. at p. 893.)
      We agree with the reasoning of our sister courts in
Contreraz and Diaz Martinez. It is notable that, although
the Court of Appeal in People v. McKenzie (2018) 25
Cal. App. 5th 1207, focused heavily on the differences between
imposition of sentence and suspension of sentence, going so
far as to comment that it would not hold that ameliorative
amendments apply when the sentence is imposed (see id. at
pp. 1213–1215), in affirming the Court of Appeal, the
Supreme Court did not rely on this reasoning, but instead
based its decision on the principles outlined in Estrada and
Chavez. Chavez explained that “the pendency of a criminal
action continues into and throughout the period of
probation—when the court may still punish the defendant—
but expires when that period ends.” (Chavez, supra, 4
Cal.5th at p. 784.) Glavish’s period of probation ended with




                            16
the trial court’s revocation order, which he timely appealed.
During the time his appeal was pending, Senate Bills 180
and 136 came into effect. Under the reasoning of Chavez,
Glavish’s case was not yet final when Senate Bills 180 and
136 became effective. He is therefore entitled to relief.
      Finally, the People argue that People v. Scott (2014) 58
Cal. 4th 1415 (Scott), supports the position that Glavish’s
case was final in 2015. In Scott, the Supreme Court held
that the defendant was ineligible for jail under the Criminal
Justice Realignment Act (the Act) because he had been
“sentenced” at the time that sentence was imposed. (Id. at
p. 1423.) We do not believe that Scott’s holding, which
defines what “sentenced” means in the context of the Act,
defines when an ameliorative amendment “constitutionally
could apply.” (Diaz Martinez, supra, 54 Cal.App.5th at
p. 894 [“the issue in Scott was when the defendant was
sentenced for purposes of the Realignment Act—i.e., when
the sentence was originally imposed and suspended, or when
the court lifted the suspension and ordered the sentence to
be executed—not when that sentence became final”].)
      We conclude that the three-year section 11370.2,
subdivision (a) enhancement and the three 1-year prior
prison term enhancements under Penal Code section 667.5,
subdivision (b) are no longer authorized sentences.




                             17
Custody Credits

      On appeal, Glavish contended that he was entitled to
between 4 and 57 additional custody and conduct credits.
The minute order dated September 11, 2015, reflected that
Glavish was remanded to county jail on that date, and the
minute order dated September 14, 2017, reflected that he
was to be conditionally released to a representative of
Recovery Network Resources for the purposes of being
transported to that program on that date. We therefore
concluded that Glavish was entitled to an additional four
custody credits and four conduct credits.5 We ordered the
judgment modified and the abstract of judgment amended
accordingly. We concluded that the record was insufficient
to permit us to make a determination regarding Glavish’s
custody status between September 15, 2015, and November
6, 2015.
      Following transfer back, the issue of actual custody
credit is moot. “When, as here, an appellate remand results
in modification of a felony sentence during the term of
imprisonment, the trial court must calculate the actual time
the defendant has already served and credit that time
against the ‘subsequent sentence.’ (§ 2900.1.)” (People v.
Buckhalter (2001) 26 Cal. 4th 20, 23 (Buckhalter).)



     5 Conduct or “good time” credits are accrued at a rate of
two days for every two days of actual custody. (People v.
Chilelli (2014) 225 Cal. App. 4th 581, 588.)



                             18
      In contrast, the trial court does not normally
recalculate conduct credits at resentencing, because a
defendant may earn additional conduct credits “only under
the so-called worktime system separately applicable to
convicted felons serving their sentences in prison. (§§ 2930
et seq., 2933.)” (Buckhalter, supra, 26 Cal.4th at p. 23.)
However, because the record demonstrates that Glavish is
entitled to four additional days of conduct credit for time
served between September 11, 2015, and September 14,
2015, the trial court’s judgment following resentencing
should so reflect.
      With respect to any credit earned between September
15, 2015, and November 6, 2015, the record before us is
insufficient to make a determination. The parties remain
free to litigate any credit issue, if they so choose, in the trial
court. (See People v. Kennedy (2012) 209 Cal. App. 4th 385,
394; People v. Fares (1993) 16 Cal. App. 4th 954, 958; People
v. Hyde (1975) 49 Cal. App. 3d 97, 102; see also Pen. Code,
§ 1237.1.)




                                19
                      DISPOSITION

      The sentence is vacated and the matter remanded to
the trial court for resentencing with the following
considerations: (1) the three-year section 11370.2,
subdivision (a) enhancement and the three 1-year prior
prison term enhancements under Penal Code section 667.5,
subdivision (b) are no longer authorized sentences; and (2)
the number of conduct credits must be increased by an
additional four days. In all other respects, the judgment of
conviction is affirmed. The court is directed to forward
certified copies of the amended sentencing orders and
abstract of judgment to the appropriate entities.



           MOOR, J.

     We concur:




           BAKER, Acting P. J.




           KIM, J.




                             20